



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Sarwar, 2012 ONCA
    250

DATE: 20120419

DOCKET: C52606

Rosenberg, Gillese and Hoy JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Aamir Sarwar

Appellant

Richard Litkowski, for the appellant

Marcella Henschel, for the respondent

Heard and endorsed: April 18, 2012

On appeal from sentence imposed on May 25, 2010 by
    Justice J. E. Allen of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellants submissions centre on the length of the jail sentence.
    However, the appellant has now served that sentence. We do not think that it
    would be appropriate to reduce the driving prohibition. Given the appellants
    record and the very serious nature of the offences, we are of the view that the
    5‑year probation was entirely appropriate and not affected by any alleged
    error in the custodial sentence.

[2]

Accordingly, while leave to appeal sentence is granted, the appeal is
    dismissed.


